Citation Nr: 9903712	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a schedular disability rating in excess of 
40 percent, based upon the initial post-service rating 
actions, for a post-surgical syndrome, status post fusion of 
the posterior elements of L4-S1, vacuum-disc phenomenon at 
L3-4 with severe degenerative facet disease throughout the 
lumbar spine, with nerve root irritation and impairment of 
the left lower extremity.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant has verified service in the Army National Guard 
of Oregon from October 1973 to June 1996; however, an 
additional eight years of prior reserve component service is 
also indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations by the Portland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 1997, a hearing was held at the RO before a 
Hearing Officer at which the appellant appeared and explained 
his contentions.  A transcript of that hearing is of record.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO has denied the claims seeking service connection for 
hearing loss and for tinnitus on the grounds that there is no 
evidence of a hearing loss or tinnitus due to an injury in 
service; and that all of the appellant's service in the 
National Guard was Inactive Duty for Training (IDT) except 
for the two periods from August 10-24, 1974 and May 2-17, 
1981, during which he injured his back, which were both 
Active Duty for Training (ADT).  See, e.g., Rating Action 
dated in August 1997; supplemental statement of the case 
dated in August 1997; and statement of the case dated in 
September 1998.  Service connection may only be granted for 
injuries incurred or aggravated during IDT, whereas it is 
also appropriate for disease. processes incurred or 
aggravated during Active Duty (AD) or ADT.  38 U.S.C.A. 
§ 101(16) & (24) (West 1991); 38 C.F.R. §§ 3.1(k), 3.6 
(1998).  

The appellant has contended that he served 546 days on AD, of 
which 360 days were in Live Fire situations, which can be 
verified by pay records. See appellant's undated written 
statement, received on November 10, 1997.  In addition, he 
stated  in the same document that he worked as a full-time 
Technician for the Oregon Army National Guard from October 
1977 through June 1996.  See also July 1997 transcript, p. 3.  
The RO has never responded to these contentions, which could 
materially alter the controlling facts in the service 
connection claims.  

The Board remains unconvinced that the appellant served on 
nothing but IDT between 1973 and 1996, except for two short 
periods of ADT.  For example, the appellant also testified at 
the July 1997 hearing that he usually had four or five drill 
weekends (IDT) per year plus two weeks of ADT every year.  
Transcript, p. 2.  An extensive period of several months' 
training is also common at the beginning of an enlistment in 
the National Guard.  The appellant's status (military vs. 
civilian) during his allegedly full-time employment in 1977-
96 by the Army National Guard of Oregon also needs to be 
clarified, as does the additional eight years of prior 
reserve component service listed in his service records.  
Consequently, a remand is required to clarify these essential 
factual matters.  





The RO has (very wisely) decided not to attempt to apply the 
provisions of 38 C.F.R. § 4.22 (1998) to the task of rating 
of the service-connected low back disability, since any 
current symptoms are most likely due to the last two 
(service-related) back surgeries in 1974 and 1982.  See July 
1997 Transcript, p. 10.  Nevertheless, the current 
evidentiary record is also replete with multiple references 
to the appellant's back pain on movement and functional 
disability due to back pain.  The RO has not considered, or 
even cited in the statement of the case and supplements 
thereto, the provisions of 38 C.F.R. § 4.40 and 4.45 (1998) 
which are directly relevant to rating the service-connected 
low back disability in such situations.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); see also Fenderson v. West, No. 96-
947 (U.S. Vet.App. Jan. 20, 1999).  Once again, a remand is 
required.  

Accordingly, this appeal; is remanded for the following 
further actions:  

1.  The RO should contact the service 
department and request that all periods 
of AD, ADT, and (if feasible) IDT by the 
appellant be certified.  The appellant's 
status (military vs. civilian) during his 
alleged full-time employment in 1977-96 
by the Army National Guard of Oregon 
should also be clarified by the service 
department, as well as the eight years of 
reserve component service prior to 
October 1973 noted in the service 
records.  If necessary, pay records 
and/or personnel records should also be 
obtained and incorporated into the claims 
file in order to document the appellant's 
service in Live Fire situations as a 
Cannoneer in field artillery units.  This 
evidence would then serve to corroborate 
his claims of exposure to acoustic trauma 
in service.  




2.  The service department should also be 
requested to make a special search for 
any additional service medical records 
associated with the appellant's confirmed 
service, particularly including the 
report of his enlistment physical 
examination dated in or about October 
1973.  

3.  At the same time, after obtaining any 
outstanding VA outpatient treatment 
records pertaining to the appellant, the 
RO should return the claims file to the 
VA physician who last examined the 
appellant's service-connected back 
disability in November 1996 (or to 
another VA physician with appropriate 
qualifications) and request a 
supplemental opinion as to whether or not 
the appellant demonstrates, and the 
degree to which he demonstrates, 
functional impairment due to pain on use 
of the lower back and lower extremities, 
or due to flare-ups or weakness on 
repeated use of the lower back and lower 
extremities, which is attributable to the 
service-connected post-operative low back 
disability.  Copies of 38 C.F.R. §§ 4.40 
and 4.45 should be provided to the 
physician for guidance in making this 
determination.  If necessary, the 
appellant should be scheduled for a new 
examination in connection with this 
medical opinion.  

4.  After completing any appropriate 
further development, the RO should 
readjudicate the issues currently on 
appeal, giving particular attention to 
the appellant's certified periods of AD, 
ADT, and IDT; and also to the rating 
concerns enunciated at 38 C.F.R. §§ 4.40 
and 4.45.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The Board observes in connection with this case that the U.S. 
Court of Veterans Affairs (Court) has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order 
and it imposes on VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


